Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102(a)(1) which forms the basis for all anticipation rejections set forth in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Talamonnti et al., U.S. 2021/0290134 (hereinafter, 134). 
	On claim 1, 134 cites: 
A system for performing biometric evoked response monitoring and feedback for a vehicle, the system comprising: 
a plurality of sensors for being positioned about a main cabin of the vehicle ([0022] biometric sensors on steering wheel and seat) and each sensor being configured to provide a first signal (see below, types of technologies used to translate the cited biometric parameters into a signal) indicative of a measured electromagnetic (infra-red technology, green light technology, radio-frequency (RF) technology, and/or pressure transducer technology) characteristic of an anatomical feature of a driver (biometric parameters of the driver 110, such as, for example, blood pressure, heart rate, and breathing pattern) for the vehicle in response to an alert being issued to the driver; and 
at least one controller (figure 5, processor 515) being configured to: 
receive the first signal (figure 1, biometric sensor 115, which includes any of the biometric parameters to include EEG); and 
determine a stimulus response and an attentiveness response of the driver based on the measured electromagnetic characteristic of the anatomical feature of the driver ([0016] The brain activity signals may be used by the first detection subsystem to identify a physical action that the driver 110 intends to perform and/or certain a physical action that the driver 110 may not be about to perform. For example, in one case, an overactive EEG or ECG signal may provide an indication that the driver 110 is reacting to an unexpected traffic situation and intends to hit the brakes. In another case, a restful EEG or ECG signal may provide an indication that the driver 110 is not reacting to an unexpected traffic situation and may not hit the brakes in time to avoid an accident).
On claim 2, 134 cites: 
The system of claim 1, wherein the plurality of sensors is contactless with the driver in the vehicle. [0015]  In some cases, a sensing element may be placed in direct contact with the driver 110. In some other cases, a sensing element may be coupled to the driver 110 via an infrared link, an ultrasonic link, or a wireless link, for example, and configured to capture various brain activity signals such as, for example, an electroencephalogram (EEG) signal or an electroencephalogram (ECG) signal.
On claim 4, 134 cites:
The system of claim 1, wherein the at least one controller is further configured to control an audio system to provide an audio-based alert for the driver based on the stimulus response and the attentiveness response. [0015] The processing system 125 can transmit an alert to the alerting system 530 and/or the personal communication device 545 to awaken the driver 110 when the driver is in a drowsy state. In some applications, the infotainment system in the vehicle and/or the personal communication device 545 may be used by the processing system 125 to execute a wakefulness test upon the driver 110. Furthermore, [0001] discloses providing an audible or vibratory alarm to the driver.
On claim 5, 134 cites: 
The system of claim 1, wherein the at least one controller is further configured to control a tactile feedback device to provide a tactile based alert for the driver based on the stimulus response and the attentiveness response.  [0001] When such an eyelid condition is detected, the driver state monitoring system may provide an audible alarm and/or provide a vibration in the steering wheel of the vehicle so as to awaken the driver.
On claim 6, 134 cites: 
The system of claim 1, wherein the plurality of sensors comprise a plurality of electroencephalographic (EEG) sensors and the anatomical feature of the driver is a brain of the driver. [0015]  In some cases, a sensing element may be placed in direct contact with the driver 110. In some other cases, a sensing element may be coupled to the driver 110 via an infrared link, an ultrasonic link, or a wireless link, for example, and configured to capture various brain activity signals such as, for example, an electroencephalogram of the brain.
On claim 7, 134 cites except: 
The system of claim 1, wherein the at least one controller is further configured to provide a desired alert that arouses the driver to perform a mitigating action based on both the stimulus response and the attentiveness response exhibiting an increase over time. 
134, [0001 and 41] discloses providing an audible or vibratory alarm to the driver. The claimed “mitigating action” would be the driver returning to conscious driving. Furthermore, 134 discloses in [0016] The brain activity signals may be used by the first detection subsystem to identify a physical action that the driver 110 intends to perform and/or certain a physical action that the driver 110 may not be about to perform. For example, in one case, an overactive EEG or ECG signal may provide an indication that the driver 110 is reacting to an unexpected traffic situation and intends to hit the brakes. In another case, a restful EEG or ECG signal may provide an indication that the driver 110 is not reacting to an unexpected traffic situation and may not hit the brakes in time to avoid an accident
On claim 10, 134 cites: 
The system of claim 1, wherein the at least one controller is further configured to receive a second signal indicative of vital sign characteristics of the anatomical feature of the driver of the vehicle from a wearable device on the driver in response to the alert being issued to the driver. 
[0030] FIG. 2 illustrates an example implementation of a driver drowsiness detection system 100 in accordance with a second embodiment of the disclosure. In this second embodiment, the first detection subsystem includes a brain activity monitoring element in the form of a wearable 205 incorporating a set of sensing elements. The wearable 205 can be provided in various forms such as, for example, in the form of a skullcap, a hat, a beanie, a swimming cap, or a baseball cap. 
Various transducers in the set of sensing elements may be arranged to detect a motor cortex signal by direct contact with the cranium of the driver 110. The wearable 205 may be communicatively coupled to the wireless transceiver 131 that communicates with the wireless transceiver 126 in the processing system 125. Operations of the various elements of the second detection subsystem such as the imaging apparatus 105, the facial recognition system 120, and the biometric sensor 115 have been described above.
[0039] The first detection subsystem can include components such as, for example, the headrest cortical sensor system 130, the wearable 205, the cortical implant 305, and the motor cortex signal sensor 405. The example components of the first detection subsystem are communicatively coupled to the wireless transceiver 126 of the processing system 125 via wireless transceivers such as the wireless transceiver 131 and the wireless transceiver 540.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 are rejected under 35 U.S.C. 103 as being obvious over Talamonnti et al., U.S. 2021/0290134 (hereinafter, 134) in view of Naboulsi, U.S. 2004/0209594. 
On claim 3, 134 cites except: 
The system of claim 1, wherein the at least one controller is further configured to control a visual system to provide a visual alert for the driver based on the stimulus response and the attentiveness response. [0015] The processing system 125 can transmit an alert to the alerting system 530 and/or the personal communication device 545 to awaken the driver 110 when the driver is in a drowsy state. In some applications, the infotainment system in the vehicle and/or the personal communication device 545 may be used by the processing system 125 to execute a wakefulness test upon the driver 110. Furthermore, [0001] discloses providing an audible or vibratory alarm to the driver.
As disclosed above, 134 includes an option to audibly or vibratorily alert a driver in a drowsy state. No visual alarms are used. 
In the same art of driver wakefulness safety, Naboulsi, [0068] discloses an embodiment wherein a  drowsy driver may be aroused or have his road alertness increased by flashing or otherwise illuminated or activated (e.g. audible or tactile) alarms. One widely available audible alarm includes the vehicle radio wherein the system can change the volume of the radio to arouse a drowsy driver.
It would have been obvious at the time the claimed invention was filed to substitute the visual alarm disclosed in Naboulsi instead of the alarm disclosed in 134 to arrive at an embodiment realizing the claimed invention. One of ordinary skill in the art would have substituted one embodiment for the other and the results would have predicted the claimed invention. 
Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Talamonnti et al., U.S. 2021/0290134 (hereinafter, 134) in view of Hur et al, U.S. 2017/0367635. 
On claim 8, 134 cites except:
The system of claim 1, wherein the at least one controller is further configured to classify a plurality of stimulus responses and attentiveness responses for the driver over a predetermined amount of time in response to a plurality of different alerts being generated in the vehicle. 
134, cites in [0016] The brain activity signals may be used by the first detection subsystem to identify a physical action that the driver 110 intends to perform and/or certain a physical action that the driver 110 may not be about to perform. For example, in one case, an overactive EEG or ECG signal may provide an indication that the driver 110 is reacting to an unexpected traffic situation and intends to hit the brakes. In another case, a restful EEG or ECG signal may provide an indication that the driver 110 is not reacting to an unexpected traffic situation and may not hit the brakes in time to avoid an accident.
134 doesn’t specifically disclose classification in the manner claimed. 
In the same art of driver state monitoring, Hur, figure 4A, Abstract, and [0013, 19] discloses a feature in which biometric signals are characterized after being extracted. 
It would have been obvious at the time the claimed invention was filed to substituted the embodiment disclosed in 134 with the classification feature disclosed in Hur such that the claimed invention is realized. Hur discloses a known way to classify biometric signals of a driver such that the classified biometric signals identify the state of the driver. One of ordinary skill in the art would have substituted Hur’s embodiment in place of 134 and the substitution would have predicted the claimed invention. 
Claims 9, 11-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Talamonnti et al., U.S. 2021/0290134 (hereinafter, 134) in view of Yoon et al., U.S. 2020/0037945. 
On claim 9, 134 cites except: 
The system of claim 1, wherein the at least one controller is further configured change the alert to a different alert in response to determining that the driver has entered a state of habituation based on receiving a plurality of stimulus responses and attentiveness responses for the driver over a predetermined amount of time. 
134, as previously disclosed, includes an embodiment in which a driver’s measured biometric readings yields a prediction of the driver’s response based on the measured readings. Accordingly, alerts are provided to heighten the driver’s EEG to allow the driver to self-correct the actions of the driver when the driver’s biometric reasons assert the driver is in a compromised stated. 134 doesn’t disclose the phenomenon of “habituation.” 
In the same art of drowsy-driving prevention, Yoon [0211] discloses the phenomenon of “habituation,” that is, the driver becomes used to or insensitive to repeated stimulus. To combat this, Yoon’s embodiment causes the second stimulus to be either change the location of the stimulus on the driver’s body or become stronger and more intensive than the first. The claimed “predetermined amount of time” would be interpreted to be the application of the stimulus from the first stimulus to the second stimulus. 
It would have been obvious at the time the claimed invention was filed to modify the driver monitoring system of 134 with the embodiment disclosed in Yoon. One of ordinary skill in the art would have done so to prevent “, habituation …whereby a rapid change of the state of the driver 2 to an aroused state is possible.”
On claim 11, 134 cites except: 
The system of claim 10, wherein the at least one controller is further configured to transmit a control signal to the wearable device to generate the alert based on the stimulus response and the attentiveness response of the driver. [0001] discloses the driver state monitoring system may provide an audible alarm and/or provide a vibration in the steering wheel of the vehicle so as to awaken the driver while 134 discloses [0015] The processing system 125 can transmit an alert to the alerting system 530 and/or the personal communication device 545 to awaken the driver 110 when the driver is in a drowsy state.
In the same art of drowsy driver monitoring, Yoon, [0006] discloses an embodiment in which an electrocardiogram (ECG) sensor, and a biometric impedance sensor are installed at the wrist band. Upon determining, as the result of monitoring, that the driver is performing drowsy driving, the wrist band is vibrated in order to prevent the occurrence of an accident.
It would have been obvious at the time the claimed invention was filed to substitute the know driver alert device disclosed in 134 with the wristband alert device disclosed in Yoon such that the claimed invention is realized in a worn device having a signal to signal the driver of his drowsy state. One of ordinary skill in the art would have substituted the known alert embodiment of 134 with the alert embodiment of Yoon and the substitution would have predicted the claimed invention. 
On claim 12, 134 and Yoon cites: 
A system for performing biometric evoked response monitoring and feedback for a vehicle, the system comprising: a plurality of sensors for being positioned about a main cabin of the vehicle and each sensor being configured to provide a first signal indicative of a measured electromagnetic characteristic of an anatomical feature of a driver of the vehicle in response to a first alert being issued to the driver; and at least one controller being configured to: receive the first signal; determine a stimulus response and an attentiveness response of the driver based on the measured electromagnetic characteristic of the anatomical feature of the driver; and change the first alert to a second alert based on the stimulus response and the attentiveness response, the “second alert” being analogous to the claimed subsequent alarm intensity responsive to the cited phenomenon of “habituation.”  See the rejection of claim 9, which discloses the same subject matter as claim 12.
On claim 13, 134 and Yoon cites: 
The system of claim 12, wherein the at least one controller is further configured to change the first alert to the second alert based on both the stimulus response and the attentiveness response exhibiting an increase over time. See the rejection of claim 9, which discloses the same subject matter as claim 13.
On claim 15, 134 and Yoon cites: 
The system of claim 12, wherein the at least one controller is further configured change the second alert to a different alert in response to determining that the driver has entered a state of habituation based on receiving a plurality of stimulus responses and attentiveness responses over a predetermined amount of time.  See the rejection of claim citing Yoon. Yoon [0211] discloses the phenomenon of “habituation,” that is, the driver becomes used to or insensitive to repeated stimulus. To combat this, Yoon’s embodiment causes the second stimulus to be either change the location of the stimulus on the driver’s body or become stronger and more intensive than the first. The claimed “predetermined amount of time” would be interpreted to be the application of the stimulus from the first stimulus to the second stimulus. 
On claim 16, 134 cites except The system of claim 12, wherein the at least one controller is further configured to receive a second signal indicative of a measured vital sign characteristic of the driver of the vehicle from a wearable device on the driver in response to the first alert being issued to the driver. 
134 discloses “[0016] The brain activity signals may be used by the first detection subsystem to identify a physical action that the driver 110 intends to perform and/or certain a physical action that the driver 110 may not be about to perform. For example, in one case, an overactive EEG or ECG signal may provide an indication that the driver 110 is reacting to an unexpected traffic situation and intends to hit the brakes.” 
Furthermore, Yoon discloses: [0006] a wrist band for monitoring the state of a vehicle driver. The biometric state of the driver during driving is monitored in real time through sensors such as a GSR sensor, an electrocardiogram (ECG) sensor, and a biometric impedance sensor installed at the wrist band. Upon determining, as the result of monitoring, that the driver is performing drowsy driving, the wrist band is vibrated in order to prevent the occurrence of an accident. Neither 134 nor Yoon disclose the feature of “a second signal indicative of a measured vital sign characteristic of the driver of the vehicle from a wearable device on the driver in response to the first alert being issued to the driver.”
However, it would have been obvious at the time the claimed invention was filed to include into 134 and Yoon the added feature of receiving a “second signal indicative of a measure vial sign characteristic of the driver,” which in this case would be the cited and monitored EEG or ECG signals discloses in both references. The EEG and ECG signals, depending on their respective characteristics, are measured signals cuing the system in determining the continued fitness of the driver to drive. One of ordinary skill in the art would have included such a feature to record the fitness of the driver at the time of an accident.  
On claim 17, 134 and Yoon cites except: 
The system of claim 16, wherein the at least one controller is further configured to transmit a control signal to the wearable device to generate the second alert based on the stimulus response and the attentiveness response of the driver. 
In the rejection of claim 9, Yoon [0211] discloses the phenomenon of “habituation,” that is, the driver becomes used to or insensitive to repeated stimulus. To combat this, Yoon’s embodiment causes the second stimulus to be either change the location of the stimulus on the driver’s body or become stronger and more intensive than the first. The cited “change in the stimulus” to “become stronger and more intensive” is considered to be analogous to the claimed “to generate the second alert based on the stimulus response and the attentiveness response of the driver.” Furthermore, Yoon discloses: [0006] a wrist band for monitoring the state of a vehicle driver. The biometric state of the driver during driving is monitored in real time through sensors such as a GSR sensor, an electrocardiogram (ECG) sensor, and a biometric impedance sensor installed at the wrist band. Upon determining, as the result of monitoring, that the driver is performing drowsy driving, the wrist band is vibrated in order to prevent the occurrence of an accident. 
Neither 134 nor Yoon disclose the at least one controller is further configured to transmit a control signal to the wearable device. However, it would have been obvious at the time the claimed invention was filed to modify the vibration of the cited wrist band disclosed in Yoon to become more intense in a second alert responsive to the cited “habituation,” in the wrist band. One of ordinary skill in the art would have included this feature into the cited wrist band as an alternative embodiment to the known feature of issuing a second alert to the driver responsive to the cited “habituation” issued through previously disclosed audio or vibration means.  
On claim 18, 134 and Yoon cites: 
A system for performing biometric evoked response monitoring and feedback for a vehicle, the system comprising: a plurality of electroencephalographic (EEG) sensors for being positioned in a vehicle, each EEG sensor being configured to provide a first signal indicative of a measured electromagnetic characteristic of an anatomical feature of a driver of the vehicle in response to the vehicle transmitting a first alert to the driver; and at least one controller being configured to: receive the first signal; determine a stimulus response and an attentiveness response of the driver based on the measured electromagnetic characteristic of the anatomical feature of the driver; and change the first alert to a second alert based on the stimulus response and the attentiveness response. See the rejection of claim 9 wherein Yoon [0211] discloses the phenomenon of “habituation,” that is, the driver becomes used to or insensitive to repeated stimulus. To combat this, Yoon’s embodiment causes the second stimulus to be either change the location of the stimulus on the driver’s body or become stronger and more intensive than the first. The cited “change in the stimulus” to “become stronger and more intensive” is considered to be analogous to the claimed “to generate the second alert based on the stimulus response and the attentiveness response of the driver.”
On claim 19, 134 and Yoon cites:
The system of claim 18, wherein the at least one controller is further configured change the second alert to a different alert in response to determining that the driver has entered a state of habituation based on receiving a plurality of stimulus responses and attentiveness responses over a predetermined amount of time. 
See the rejection of claim 9, which discloses the same subject matter as claim 19.
On claim 20, 134 and Yoon cites:
The system of claim 18, wherein the at least one controller is further configured to receive a second signal indicative of a measured vital sign characteristic of the anatomical feature of the driver of the vehicle from a wearable device on the driver in response to the vehicle transmitting the first alert to the driver.
See the rejection of claim 16 which discloses the same subject matter as claim 20 and is rejected for the same reasons. 
Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Talamonnti et al., U.S. 2021/0290134 (hereinafter, 134) in view of Yoon et al., U.S. 2020/0037945 and Hur et al, U.S. 2017/0367635. 
On claim 14, 134 and Yoon cites except: 
The system of claim 12, wherein the at least one controller is further configured to classify a plurality of a stimulus responses and attentiveness responses over a predetermined amount of time in response to the first alert being issued to the driver. 
134, cites in [0016] The brain activity signals may be used by the first detection subsystem to identify a physical action that the driver 110 intends to perform and/or certain a physical action that the driver 110 may not be about to perform. For example, in one case, an overactive EEG or ECG signal may provide an indication that the driver 110 is reacting to an unexpected traffic situation and intends to hit the brakes. In another case, a restful EEG or ECG signal may provide an indication that the driver 110 is not reacting to an unexpected traffic situation and may not hit the brakes in time to avoid an accident.
134 doesn’t specifically disclose classification in the manner claimed. 
In the same art of driver state monitoring, Hur, figure 4A, Abstract, and [0013, 19] discloses a feature in which biometric signals are characterized after being extracted. 
It would have been obvious at the time the claimed invention was filed to substituted the embodiment disclosed in 134 with the classification feature disclosed in Hur such that the claimed invention is realized. Hur discloses a known way to classify biometric signals of a driver such that the classified biometric signals identify the state of the driver. One of ordinary skill in the art would have substituted Hur’s embodiment in place of 134 and the substitution would have predicted the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil H. Syed, whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8229. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        

/NABIL H SYED/Primary Examiner, Art Unit 2683